Prospectus RPBAX May 1, 2011 T. Rowe Price Balanced Fund A fund seeking capital growth and current income from stocks and bonds. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Balanced Fund 3 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 9 Useful Information on Distributions and Taxes 14 Transaction Procedures and Special Requirements 20 Account Maintenance and Small Account Fees 23 3 More About the Fund Organization and Management 24 More Information About the Fund and Its Investment Risks 26 Investment Policies and Practices 30 Disclosure of Fund Portfolio Information 42 Financial Highlights 43 4 Investing with T. Rowe Price Account Requirements and Transaction Information 45 Opening a New Account 46 Purchasing Additional Shares 49 Exchanging and Redeeming Shares 50 Rights Reserved by the Funds 52 Information About Your Services 53 T. Rowe Price Brokerage 55 Investment Information 56 T. Rowe Price Privacy Policy 58 SUMMARY Investment Objective The fund seeks to provide capital growth, current income, and preservation of capital through a portfolio of stocks and fixed income securities. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases NONE Maximum deferred sales charge (load) NONE Redemption fee NONE Maximum account fee $10a Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.45% Distribution and service (12b-1) fees 0.00% Other expenses 0.21% Acquired fund fees and expenses 0.02% Total annual fund operating expenses 0.68% Fee waiver/expense reimbursement 0.02%b Total annual fund operating expenses after fee waiver/expense reimbursement 0.66%c a Nonretirement accounts with less than a $2,000 balance (with certain exceptions) may be subject to an annual $10 fee. b T. Rowe Price Associates, Inc. is required to permanently waive a portion of its management fee charged to the fund in an amount sufficient to fully offset any acquired fund fees and expenses related to investments in other T.Rowe Price mutual funds. The amount of the waiver will vary each fiscal year in proportion to the amount invested in other T.Rowe Price mutual funds. The T.Rowe Price funds would be required to seek regulatory approval in order to terminate this arrangement. c The figure shown under “Total annual fund operating expenses after fee waiver/reimbursement” does not match the “Ratio of expenses to average net assets” shown in the Financial Highlights table, as that figure does not include acquired fund fees and expenses. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years $67 $211 $368 $822 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).
